        Case 1:19-mc-00145-TSC Document 129 Filed 07/10/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                       Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Lee v. Barr, No. 19-cv-2559


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Daniel Lewis Lee respectfully submits this Notice to alert the Court of the

decision of the U.S. District Court for the Southern District of Indiana in Peterson v. Barr, a

copy of which is attached. Exhibit A (Order Granting Pls.’ Mot for Prelim. Inj., No. 2:20-cv-

00350-JMS-DLP (S.D. Ind. July 10, 2020), ECF No. 21).            Plaintiffs, the victims’ family

members, sought to “enjoin Mr. Lee’s execution on the basis that defendants have violated the

Administrative Procedure Act (APA) by scheduling Mr. Lee's execution during the COVID-19

pandemic without adequate measures in place to protect them.” Id. at 1.

       The court granted that motion and preliminarily enjoined Lee’s execution “pending final

resolution of the merits of this case or until further order of this Court.” Id. at 14. The court

further explained that it would “vacate the injunction upon a showing by the defendants of an

agency action setting a date for Mr. Lee’s execution in accord with the FDPA and demonstrating

reasonable consideration of the plaintiffs’ right to be present for the execution.” Id. The

Government has filed a notice of appeal and has moved for a stay of this preliminary injunction

pending appeal. Notice of Appeal, Peterson v. Barr, No. 2:20-cv-00350-JMS-DLP (S.D. Ind.

July 10, 2020), ECF No. 22; Defs.’ Mot. to Stay Prelim. Inj. Pending Appeal, Peterson v. Barr,

No. 2:20-cv-00350-JMS-DLP (S.D. Ind. July 10, 2020), ECF No. 22.


                                                  1
     Case 1:19-mc-00145-TSC Document 129 Filed 07/10/20 Page 2 of 2




DATED:   July 10, 2020                 /s/ Pieter Van Tol
                                       Pieter Van Tol (admitted pro hac vice)
                                       390 Madison Avenue
                                       New York, NY 10017
                                       (212) 918-3000
                                       (212) 918-3100 (fax)
                                       pieter.vantol@hoganlovells.com

                                       and

                                       David S. Victorson (Bar No. 1027025)
                                       Danielle D. Stempel (admitted pro hac vice)
                                       Kathryn Marshall Ali (Bar No. 994633)
                                       Columbia Square
                                       555 13th Street NW
                                       Washington, DC 20004
                                       (202) 637-5600
                                       (202) 637-5910 (fax)
                                       david.victorson@hoganlovells.com
                                       danielle.stempel@hoganlovells.com
                                       kathryn.ali@hoganlovells.com

                                       Counsel for Plaintiff Daniel Lewis Lee




                                   2
